EXHIBIT 10.101

 

FORM OF CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is made effective
as of April 25, 2005 by and between Tipperary Corporation, a Texas corporation
(the “Company”) and                                       (“Executive”).

 

Explanatory Statements

 

WHEREAS, the Executive and Company are parties to that certain Employment and
Confidentiality Agreement dated                      (the “Employment
Agreement”) (capitalized terms not defined herein shall have the definition set
forth in the Employment Agreement); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists or may exist
in the future and that the threat or the occurrence of a Change in Control can
result in significant distractions of its key management personnel and employees
because of the uncertainties inherent in such a situation; and

 

WHEREAS, the Board has determined that it is essential and in the best interest
of the Company and its shareholders to retain the services of the Executive in
the event of a threat or occurrence of a Change in Control and to ensure his
continued dedication and efforts in such event without undue concern for his
personal financial and employment security; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the Company
particularly in the event of a threat or the occurrence of a Change in Control,
the Employer desires to enter into this Agreement with the Executive to provide
the Executive with certain benefits in the event his employment is terminated as
a result of, or in connection with, a Change in Control.

 

Agreement

 

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the Company and Executive agree as follows:

 

1.  Term.  This Agreement shall commence as of the date hereof and shall
continue in effect until the date the Executive's employment by the Company is
terminated; provided, however, that if the Executive’s employment is terminated
following, or in anticipation of, a Change in Control, the term shall continue
in effect until all payments and benefits have been made or provided to the
Executive hereunder.

 

2.  Definitions.

 

2.1  “Bonus” shall mean a sum equal to the average of the Executive's annual
bonuses paid by the Company in 2003, 2004 and 2005 by March 31, 2005.

 

2.2  “Change in Control” shall mean:

 

(a)  The acquisition by any “Person” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either (i) the then outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, (ii) any acquisition
by the Company, (iii) any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the

 

1

--------------------------------------------------------------------------------


 

Company or any corporation controlled by the Company; or

 

(b)  Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c)  Consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination,

 

(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination,

 

(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and

 

(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

(d)  Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

3.  Change in Control.  In the event of a Change in Control of the Company at
any time during the Term of this Agreement, and Executive’s termination without
cause under Section 9 of the Employment Agreement within a period of           
months following the date of a Change in Control, Executive shall be entitled to
the following Benefits:

 

(a)  The Company shall pay Executive a lump-sum severance amount within thirty
(30) days following such termination equal to            times the Executive’s
Basic Compensation and Bonus, which amount shall be in lieu of and not in
addition to Termination Compensation set forth in Section 9 of the Employment
Agreement; and

 

(b)  The Company shall provide for Executive to receive medical, dental, life,
and disability insurance coverage for            months following such
termination at levels and a net cost to Executive comparable to that provided to
Executive immediately prior to such termination; and

 

(c)  Company shall provide Executive with outplacement services           .

 

4.  Constructive Termination.  If, within a period of            months
following the date of a Change in Control, (a) Executive’s Basic Compensation is
reduced (unless such reduction is part of an across the board

 

2

--------------------------------------------------------------------------------


 

reduction affecting all Company executives with a comparable level of
responsibility, title or stature), or (b) Executive is removed from or denied
participation in incentive plans, benefit plans, or perquisites generally
provided by the Company to other Company executives with a comparable level of
responsibility, title or stature, or (c) Executive’s target incentive
opportunity, benefits or perquisites are reduced relative to other Company
executives with comparable responsibility, title or stature, or (d) Executive is
assigned duties or obligations inconsistent with his position with the Company
or (e) there is a material adverse change in the nature and scope of Executive’s
authority or his overall working environment, such event shall be considered a
termination without cause and Executive shall be entitled to the benefits set
forth in Section 3 above.  For purposes of definition, an adverse change in
overall working environment would include movement of the Executive's primary
office to outside [the metro area of the current office location].

 

5.  Miscellaneous Provisions.

 

5.1  All terms and conditions of this Agreement are set forth herein and in the
Employment Agreement, and there are no warranties, agreements or understandings,
express or implied, except those expressly set forth herein and in the
Employment Agreement.

 

5.2  Any modification to this Agreement shall be binding only if evidenced in
writing signed by all parties hereto.

 

5.3  Any notice or other communication required or permitted to be given
hereunder shall be deemed properly given if personally delivered or deposited in
the United States mail, registered or certified and postage prepaid, addressed
to the Company at its most recent address on file with the United State
Securities and Exchange Commission, or to Executive at his or her most recent
home address on file with Company, or at other such addresses as may from time
to time be designated in writing by the respective parties.

 

5.4  The laws of the State of Colorado shall govern the validity of this
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the parties involved.

 

5.5  In the event that any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable,
the same shall not affect any other provision of this Agreement, but this
Agreement shall be construed as if such invalid, illegal or unenforceable
provisions had never been contained herein.

 

5.6  This Agreement shall be binding upon, and inure to the benefit of, the
successors and assigns of the Company and the personal representatives, heirs
and legatees of Executive.

 

5.7  There shall be deducted from the payment of any benefit due under this
Agreement the amount of any tax required by any governmental authority to be
withheld and paid over by the Company to such governmental authority for the
account of Executive.

 

5.8  As a condition to receiving the payments and benefits hereunder, the
Executive shall execute a document in customary form, releasing and waiving any
and all claims, causes of actions and the like against the Company and its
successors, shareholders, officers, trustees, agents and employees, regarding
all matters relating to the Executive’s service as an employee of the Company or
any affiliates and the termination of such relationship.  Such claims include,
without limitation, any claims arising under the Age Discrimination in
Employment Act of 1967, as amended; Title VII of the Civil Rights Act of 1964,
as amended; the Civil Rights Act of 1991, as amended; the Equal Pay Act of 1962;
the American Disabilities Act of 1990; the Family Medical Leave Act, as amended;
the Employee Retirement Income Security Act of 1976, as amended, or any like
acts under the laws of Australia, as the case may be.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

TIPPERARY CORPORATION

 

 

 

On Behalf of the Compensation Committee
Of the Board of Directors

 

 

 

 

 

 

 

Signature

 

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

4

--------------------------------------------------------------------------------